Citation Nr: 1041039	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from October 1989 until March 
1990, and from September 1990 until June 1991, including a tour 
of duty in the Southwest Asia theatre-of-operations from October 
1990 until May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and December 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.

The RO has characterized the claim as service connection for 
PTSD; however, the record also raises claims of depression and 
anxiety.  In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection for 
other psychiatric disabilities which could reasonably be raised 
by the Veteran's symptoms, description of the disability and the 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Accordingly, the Board has 
recharacterized that issue as reflected on the cover sheet.

The Board would note that when the claim originally came before 
the Board, there were three issues on appeal.  The first issue 
involved a psychiatric disorder.  The second issue was 
entitlement to service connection for a skin disability and 
entitlement to an increased disability rating for chronic 
sinusitis with allergies.  The Board subsequently issued a 
Decision/Remand in April 2010.  In that action, the Board denied 
entitlement to service connection for a skin disability and it 
also denied the appellant's claim for a disability rating in 
excess of 30 percent for sinusitis with allergies.  The third 
issue was remanded to the RO via the Appeals Management Center 
(AMC) for the purpose of obtaining additional information 
concerning the appellant's claimed psychiatric disorder.  

On his September 1998 and June 2005 Appeals To Board Of Veterans' 
Appeals (VA Forms 9), the Veteran requested a hearing before a 
Veterans Law Judge of the Board in connection with his claim.  
Such a hearing was scheduled for March 23, 2010; however, the 
Veteran failed to report for that hearing.  Because the Veteran 
has neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2010).

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
high cholesterol and entitlement to service connection for 
diabetes mellitus have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is once again being 
remanded and it is addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

As indicated above, in April 2010 the Board remanded the claim to 
the RO/AMC for the purpose of further developing the appellant's 
claim.  Specifically, the Board requested that the appellant 
undergo another VA psychiatric examination in order to determine 
whether he was suffering from a mental disorder that was caused 
by or related to or the result of his period of active service or 
a service-connected disability.

The record reveals that such an examination was accomplished in 
May 2010.  A copy of the examination results has been included in 
the claims file for review.  Upon completion of the examination, 
the examiner diagnosed the appellant having an anxiety disorder, 
not otherwise specified.  The examiner then provided a nonanswer 
to the question posed by the Board, i.e., whether the diagnosed 
psychiatric disorder was caused by or aggravated by the 
appellant's service-connected sinusitis.  Essentially, the 
examiner stated that he could not provide an answer to the 
question because it would be speculative.  The examiner opined 
that it was at least as likely as not that the Veteran's anxiety 
disorder, not otherwise specified, was partially attributable to 
events he reported during military service; and that the Veteran 
reported anxiety symptoms that were considered at least as likely 
as not partially attributed to events in service.

The Court has noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall v. West, 11 Vet. App. 268 
(1998), violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  The Court has further stated, in Davies v. 
Nicholson, 21 Vet.App. 46, 51-52 (2007), that when a VA 
examination is subject to different readings, and thus so unclear 
to be unhelpful to the rating agency/Board, the claim should be 
returned so that clarification is obtained with respect to the 
medical examiner's statements.  Thus, it is the opinion of the 
Board that, in this instance, the examination results are 
inadequate and any determinations made that would rely on those 
results would not withstand judicial scrutiny.  See Miller v. 
West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 
36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be 
returned to the RO/AMC so that another examination may be 
accomplished and a more complete (and definitive) opinion may be 
obtained.

Additionally, VA has recently amended its rules for adjudicating 
disability compensation claims for PTSD contained at 38 CFR § 
3.304(f) to relax the evidentiary standard for establishing the 
required in-service stressor in certain cases.  This revision 
adds to the types of claims the VA will accept through credible 
lay testimony alone, as being sufficient to establish occurrence 
of an in-service stressor without undertaking other development 
to verify a service member's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from service members who served in combat, as denoted 
by combat-related awards or decorations or other evidence 
sufficient to establish participation in combat, as sufficient to 
accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3)  If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a service member experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the service 
member's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Because there has been a change in the regulations, and since it 
is unclear whether the appellant and his accredited 
representative have been given notice of these changes, the claim 
will also be returned to the RO/AMC so that the RO/AMC may inform 
the appellant of these changes and how they affect his claim.  
Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must review once again the 
entire claims file and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue on 
appeal.  The RO/AMC must specifically 
inform the appellant and his accredited 
representative of the change in the law 
concerning PTSD claims, and a copy of the 
letter notifying the appellant must be 
included in the claims file for review.  

2.  The RO/AMC should request that the 
appellant provide a written statement 
concerning his experience while in the 
Kingdom of Saudi Arabia and the Sheikdom of 
Kuwait from October 1990 until May 1991 
along with the duties he performed while in 
the theatre-of-operations.  The appellant 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO/AMC should provide to the 
appellant copies of the appellant's 
previous statements so that he may use 
those documents to refresh his memories and 
also add any additional information that he 
may have forgotten in those documents.  He 
should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He should 
be further advised that a failure to 
respond may result in an adverse action 
against his claim.  The RO/AMC should note 
in the record the responses provided by the 
appellant.

The RO/AMC should specifically ask that the 
appellant elaborate on the following 
assertions:

a.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which he claims that a 
hotel that he was suppose to be located 
thereat was subject to scud missile fire.  
The appellant should provide as much 
information as he can with respect to this 
incident; i.e., his location at the time of 
the incident, the time of year that it 
occurred, how the incident affected him, 
the names of any individuals who were with 
him during the same incident, the unit he 
was assigned thereto when the incident 
occurred, etcetera.  The appellant should 
also be asked to explain why he would have 
witnessed the incident when he was assigned 
duties as a food service specialist.  

b.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which he claims that he saw 
dead bodies and where he saw an individual 
burn.  The appellant should provide as much 
information as he can with respect to these 
incidents; i.e., his location at the time 
of the incident, the time of year that it 
occurred, how the incident affected him, 
the names of any individuals who were with 
him during the same incident, the unit he 
was assigned thereto when the incident 
occurred, etcetera.  The appellant should 
also be asked to explain why he would have 
witnessed the incident when he was assigned 
duties as a food service specialist.  

The RO/AMC should include any information 
obtained from the appellant in the claims 
file.  If the appellant fails to respond to 
the RO/AMC request for additional 
information, that failure should be so 
noted in the claims file.  

3.  The RO/AMC should send copies of the 
information provided by the appellant that 
details the stressors he encountered while 
he was stationed in Saudi Arabia Kuwait. to 
the National Personnel Records Center 
(NPRC), if appropriate, the National 
Archives and Records Administration (NARA) 
[Attn: Archives II Textual Reference Branch 
(NNR2), Room 2600, 8601 Adelphi Road, 
College Park, Maryland 20740-6001], and the 
US Joint Service Records Retention Center 
(JSRRC).  The RO/AMC should ask each of the 
units whether they can confirm the presence 
of the appellant, his duties, and any event 
he has commented thereon.

The AMC/RO should specifically request the 
unit history during the appellant's time in 
Saudi Arabia and Kuwait, any after action 
reports, morning reports, etcetera, from 
NARA and any other agency that might have 
access to those records.

If the NPRC, NARA, and/or JSRRC is/are 
unable to provide specific detail 
concerning the appellant's claimed 
stressors because of national security, 
NPRC, NARA, and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  Any 
and all information obtained should be 
included in the claims file for future 
review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record and it must take into account the 
Court's Pentecost [v Principi, 16 Vet. App. 
124 (2004)] pronouncements.

5.  The RO/AMC should arrange for the 
appellant to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor or 
stressors that the RO/AMC has determined 
are established by the record.  The 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the appellant has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary causation) 
and specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated from 
one disorder or the other, it should be so 
specified.

If a diagnosis of PTSD is appropriate, the 
examiner should state whether that disorder 
was caused by the in-service stressors 
found to be established for the record by 
the RO/AMC and found to be sufficient to 
produce PTSD by the examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, the 
examiner must proffer an opinion [more than 
likely, less than likely, or as likely as 
not] as to whether any of the non-PTSD 
condition is related to or aggravated by 
the appellant's military service or any 
incident therein or the result of a 
service-connected disorder.  In discussing 
this point, the examiner must reference the 
appellant's VA medical treatment records 
and the inconclusive medical examination 
proffered in May 2010.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to the examination.

The results proffered by the examiner must 
reference the complete claims files and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

6.  The RO/AMC should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention is 
directed to the report of examination.  If 
the requested report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall, 11 Vet. App. at 268.

7.  Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for a psychiatric disorder.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  The RO/AMC 
should specifically discuss in the 
Supplemental Statement of the Case the 
applicability of Pentecost and the new PTSD 
regulations to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

